DETAILED ACTION
Response to Amendment
	This is an amendment filed on 12/14/2020. No claim has been amended. 

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive.
In response to applicant’s argument regarding 35 U.S.C 103 (a) rejection for claims 32 and 36 limitations “monitoring a division of traffic………communication network and user device”. Examiner’s interpretation of claim 32  providing a method for a communication network wherein the method comprising monitoring a division of traffic  flow which an aggregated radio access is used, where the aggregated radio access divides the user traffic into different radio access used to carry the user traffic between the wireless communication network and a user device. 

In response to Applicant’s argument on page 11, paragraph 2, examiner’s interpretation of this limitation is mentioned in the above paragraph. Applicant has provided using Wi-Fi, or 3GPP or LTE advance between a radio links provided by a RAN and a WI-FI AP. an example in paragraph 6. Merely providing an example of “radio access” does not define the “radio access” or “an aggregated radio access”. Examiner’s interpretation for “radio access” or an “an aggregate radio access” is using a wireless network for accessing other devices or communicating with other devices. Wen’s teaching in paragraph 60 about using wireless communication amount devices 

 	In response to applicant’s argument on the same page, paragraph 3 about Wen not teaching claimed limitations. Applicant did not clarify in details about any particular procedure that is used to monitor traffic, classifying the traffic and how it is different form Wen invention. Therefore, Wen’s teaching in paragraph 60 about monitoring traffic by a gateway, using level of classification or accuracy of classification of traffic flow clearly teaches claimed limitations. 

In response to applicant’s argument on page 12, paragraphs 1-3, the examiner disagrees with the applicant. The applicant did not clarify in details about the different between the Wens teaching and application’s invention. Therefore, Wen’s teaching in about monitoring a particular group of traffic of an individual devices clearly teaches claimed limitation. 
In response to applicant’s argument on page 12 about secondary prior art Griot’s not teaching claimed limitation in combination with Wen. The examiner disagrees with the applicant. Examiner’s interpretation for this limitation is sending collected usage of data to a communication network or to a server where the data will be used for charging purposes. Griot’s teaching in paragraphs 133 and 143 about reporting different traffic volumes to a node, and generating charging record based on the traffic volume clearly teaches claimed limitation. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Griot in combination with Wen teach claimed invention. 
In response to applicant argument on page 13, paragraph 2 about Sun’s not teaching usage of traffic flow of an aggregated radio network and using packet core network of claims 46 and 47.  Examiner’s interpretation of this claimed limitation is receiving data usage or data usage report by a control node or a server associate with a RAN portion or a RAN of a wireless communication network that represents or reflects division of user traffic flows. The examiner’s interpretation for “radio access divides user traffic” in any device that divides any type data traffic. Sun’s teaching in paragraph 58 clearly teaches this limitation. 
In response to applicant’s response on page 14, paragraph 2 about Sun’s network 350 is a wireless network that includes a packet core part and a wireless part is unconnected with the claimed invention. The claim invention does not differentiates form Sun’s teaching about using a wireless network that includes a packet core network for different types of traffic. The broadest reasonable interpretation of a RAN from a person of ordinary skill of art is a communication network that provides communication and manages resources. Therefore having an LTE network that includes a packet core network teaches claimed limitation.
In response to applicant’s argument on page 14, paragraph 3 to page 15, paragraph 2, and examiner’s interpretation of this part of limitation is a node determines that differentiated charging with respect to aggregated radio access will be used for a user traffic flow supported by a node or gateway where the traffic is divided into two or more radio access by the radio access and it is connecting a wireless communication network to a user device associated with a user traffic flow. Schweitzer’s teaching in paragraph 72 about performing policy based fixable data aggregation is read as determining, his teaching in paragraph 73 about using aggregation for accumulating group is read as using aggregation network, his teaching in paragraph 77 about creating billing base don group based matching is read as using differentiated charging, central data base system is paragraph 42 is read as radio access or radio access network that will be used for groups of data flow, grouping in paragraph 76is read as using traffic classes, gateway in paragraph 69 is read as gateway nodes, one or more enhancement flows of record in paragraph’s 65 is read as a traffic flows are used with different classes by the gateway, using gatherer with each ISM as explained in paragraph 43 is interpreted as and shown in figure 3 clearly teaches between two or more different radio access are used by the system for multiple traffic flows,  using a central data base system 175  as taught in paragraph 175  and shown in figure 1 teaches using a wireless communication network, client in paragraph 42 is read as user device,   The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Schweitzer in combination with Sun teach claimed invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 32 and 36 are rejected under 35 U.S.C 103 9a) as being unpatentable over Wen et al. (hereinafter, “Wen”; 20170104633) in view of Griot et al. (hereinafter, “Griot”; 20150133081).

In reference to claim 32, 
Wen teaches a method of operation in a control node configured for operation in a wireless communication network, the method comprising: monitoring (monitor, paragraph 60);a division of user traffic(traffic flow, paragraph 60); in a user traffic flow (a particular group, paragraph 60);for which an aggregated radio access is used (aggregated, paragraph 60), where the aggregated radio access divides the user traffic between two or more different radio accesses (level of classification or the accuracy of classification of traffic flow, paragraph 60); used to convey the user traffic(fig. 2, element 200 and 208, gateway 200 with interface 204 convey user traffic); between the wireless communication network (fig. 2, element 200, gateway 200,paragraph 57) and a user device (devices, paragraph 57);
accumulating usage data  (fig. 6, step 608, record, paragraph 72);reflecting the division while the user traffic flow is active (fig. 6, step 604,  each traffic flow, paragraph 72), based on the monitoring (fig. 6, step 602, retrieve monitoring data, paragraph 72); and
Wen does not teach explicitly about transmitting the usage data to a further node in the wireless communication network, for use in differentiating charging with respect to the aggregated radio access.
Griot teaches transmitting the usage data (fig. 10, step 1015, reporting, paragraph 133);to a further node (fig. 10, step 1015, a node, paragraph 133);in the wireless communication network (fig. 1, element 100, wireless communication system, paragraph 68), for use in differentiating  charging (fig. 12, step 1210, generating charging data based on the first and the second traffic volume , paragraph 143); with respect to the aggregated radio access (carrier aggregation made for LTE uplink and downlink teaches this limitation, paragraph 74).
It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen to transmit usage data to a further node in a wireless communication network for use in differentiating charging with respect to aggregated radio access as taught by griot because it would allow utilizing licensed and unlicensed traffic volumes with different protocol for generating charging data with different rates.

In reference to claim 36, 
Wen teaches a control node configured for operation in a wireless communication network, the control node comprising: one or more communication interfaces (fig. 2, element 204, and 202); configured to exchange signaling with a further node (connecting the gateway tone or more networks, paragraph 57); in the wireless communication network (one or more network, paragraph 57); and
monitor a division of user traffic in a user traffic flow for which an aggregated radio access is used, where the aggregated radio access divides the user traffic between two or more different radio accesses used to convey the user traffic between the wireless communication network and a user device; accumulate usage data reflecting the division while the user traffic flow is active, based on the monitoring (these limitations are identical to claim 32, therefore, they are rejected the same way as claim 32); and 
 
Wen does not teach explicitly about processing circuitry operatively associated with the one or more communication interfaces and configured to and transmit the usage data to the further node, for use in differentiating charging with respect to the aggregated radio access. 
Griot teaches processing circuitry  (fig. 9, element 910);operatively associated with the one or more communication interfaces (fig. 9, element 970);and configured to:
transmit the usage data to the further node, for use in differentiating charging with respect to the aggregated radio access (these limitations are identical to claim 32, therefore, they are rejected the same way as claim 32). 
It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen to use  node comprising with a processor with a wireless interface transmit usage data to a further node in a wireless communication network for use in differentiating charging with respect to aggregated radio access as taught by griot because it would allow utilizing licensed and unlicensed traffic volumes with different protocol for generating charging data with different rates.

Claims 46 and 47are rejected under 35 U.S.C 102 (a) (1) as being unpatentable over by Sun et al.(hereinafter, “Sun”; 20150304196) in view of Schweitzer et al. (hereinafter, “Schweitzer”; 20020013841).

In reference to claim 46, 
Sun teaches receiving (collect, paragraph 55 ) usage data (video asset information ,paragraph 55)accumulated (e.g. record video session trace, paragraph 55)by a control node (CDN 116) associated with a Radio Access Network (RAN) ( fig. 3, element 350, LTE network 350, paragraph 40)portion of the wireless communication network (LTE network, paragraph 40), reflecting the division of the user traffic(classify streaming video, paragraph 58, table 1, type of traffic); with respect to the aggregated radio access (video session monitor 314, paragraph 57); 

Sun does not tech explicitly about determining that differentiated charging with respect to an aggregated radio access shall be used for a user traffic flow supported by the gateway node, where the aggregated radio access divides user traffic comprising the user traffic flow between two or more different radio accesses connecting the wireless communication network to a user device associated with the user traffic flow; generating a Charging Data Record (CDR) that differentiates usage with respect to the aggregated radio access, based on the usage data; and transmitting the CDR to a charging system node, for use in differentiated billing with respect to the aggregated radio access.

Schweitzer teaches a method of operation in a gateway node configured for operation in a wireless communication network, the method comprising: determining (performing, paragraph 72); that differentiated (grouped based on matching, paragraph 77);charging (create billing, paragraph 77)with respect to an aggregated(aggregation, paragraph 73); radio access (central data base system 175, paragraph 42) shall be used for a user traffic flow (groups of data record flows, paragraph 73) supported by the gateway node (gatherer, paragraph 69), where the aggregated radio access divides (grouped, paragraph 76);user traffic comprising the user traffic flow (one or more enhancement flows of record, paragraph 65);between two or more different radio accesses (gathers 161-164, paragraph 43 teaches using multiple traffic flows );connecting the wireless communication network (central data base system, 175, paragraph 175) to a user device (client, paragraph 42) associated with the user traffic flow (one or more enhancement flows of record, paragraph 65);
generating (sent over, paragraph 168);a Charging Data Record (CDR) (billing data base, paragraph 168);that differentiates(grouped based on matching rules, paragraph 73); usage (record flows, paragraph 73); with respect to the aggregated radio access (aggregation, paragraph 73 ), based on the usage data (creative usage based products, paragraph 76); and 
transmitting the CDR  (sent, paragraph 168);to a charging system node ( system 630, paragraph 168), for use in differentiated billing (create the bills, paragraph 168); with respect to the aggregated radio access (aggregated  and sent, paragraph 168). 

It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun  and Schweitzer to determine that differentiated charging with respect to an aggregated radio access shall be used for a user traffic flow supported by the gateway node, where the aggregated radio access divides user traffic comprising the user traffic flow between two or more different radio accesses connecting the wireless communication network to a user device associated with the user traffic flow; generating a Charging Data Record (CDR) that differentiates usage with respect to the aggregated radio access, based on the usage data; and transmitting the CDR to a charging system node, for use in differentiated billing with respect to the aggregated radio access as taught by Raleigh bacuase it would allow tracking IP network usage information across multiple layers of the OSI network model.

In reference to claim 47, 
Sun teaches a gateway node configured for operation in a wireless communication network, the gateway node comprising: one or more communication interfaces (one or more interface, paragraph 42) configured to exchange signaling (signaling data, paragraph 42); with a control node ( video session monitor program 314, paragraph 43 ) associated with a Radio Access Network (RAN)(packet core 350, paragraph 42); portion of the wireless communication network (core network, paragraph 40); and 
processing circuitry operatively associated with the one or more communication interfaces (processor, paragraph 73);and configured to:
receive usage data accumulated by the control node, reflecting the division of the user traffic with respect to the aggregated radio access (this limitation is identical to claim 46, therefore, it is rejected the same way as claim 46 );

Sun does not tech explicitly about determining that differentiated charging with respect to an aggregated radio access shall be used for a user traffic flow supported by the gateway node, where the aggregated radio access divides user traffic comprising the user traffic flow between two or more different radio accesses connecting the wireless communication network to a user device associated with the user traffic flow; generating a Charging Data Record (CDR) that differentiates usage with respect to the aggregated radio access, based on the usage data; and transmitting the CDR to a charging system node, for use in differentiated billing with respect to the aggregated radio access.

 Schweitzer teaches determine that differentiated charging with respect to an aggregated radio access shall be used for a user traffic flow supported by the gateway node, where the aggregated radio access divides user traffic comprising the user traffic flow between two or more different radio accesses connecting the wireless communication network to a user device associated with the user traffic flow; generate a Charging Data Record (CDR) that differentiates usage with respect to the aggregated radio access, based on the usage data; and transmit the CDR to a charging system node, via the one or more communication interfaces, for use in differentiated billing with respect to the aggregated radio access (these claimed limitations are identical to claim 46, therefore, they are rejected the same way as claim 46 as detailed above). 

It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun  and Schweitzer to determine that differentiated charging with respect to an aggregated radio access shall be used for a user traffic flow supported by the gateway node, where the aggregated radio access divides user traffic comprising the user traffic flow between two or more different radio accesses connecting the wireless communication network to a user device associated with the user traffic flow; generating a Charging Data Record (CDR) that differentiates usage with respect to the aggregated radio access, based on the usage data; and transmitting the CDR to a charging system node, for use in differentiated billing with respect to the aggregated radio access.

Claims 33, 35, 37 and 39-45  are rejected under 35 U.S.C 102 (a) (1) as being unpatentable over by Wen et al. (hereinafter, “Wen”; 20170104633) in view of Griot et al. (hereinafter, “Griot”; 20150133081) and in further view of Raleigh et al. (hereinafter, “Raleigh”; 20120096513).

In reference to claims 33 and 37, 
Wen and Griot do not teach explicitly about claim 33 and 37.

Raleigh teaches wherein the two or more different radio accesses (4g/3g/2g wireless network, paragraph 99, element 125 ) comprise two or more different carriers (4g/3g/2g wireless network, paragraph 99, fig. 3, element 125); aggregated (aggregation, paragraph 100); to support the aggregated radio access (radio access network, paragraph 99), and 

wherein monitoring (monitoring information, paragraph 115); the division of the user traffic (classifying or categorizing, paragraph 130);comprises monitoring a division of the user traffic (monitoring information, paragraph 115);between the two or more different carriers (4g/3g/2g wireless network, paragraph 99, fig. 3, element 125). 
It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen and Griot monitor user traffic between two or more different carriers as taught by Raleigh bacuase it would allow tracking IP network usage information across multiple layers of the OSI network model.

In reference to claims 35 and 39, 
Wen and Griot do not teach explicitly about claim 33 and 37.
Raleigh teaches wherein the control node comprises a base station node operating as a serving base station (base station, paragraph 85, fig. 1, element 125); for the user device (user device, paragraph 82);and providing at least one of the two or more different radio accesses (4g/3g/2g wireless network, paragraph 99). 

It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen and Griot to use a base station for provide two or more different services to an UE as taught by Raleigh bacuase it would allow tracking IP network usage information across multiple layers of the OSI network model.

In reference to claim 40, 
Wen and Griot do not teach explicitly about claim 40.
Raleigh teaches wherein the user traffic flow comprises an Internet Protocol (IP) (internet 120, paragraph 109); packet flow (packet flows, paragraph 135), and wherein the processing circuitry ( service processor, paragraph 109);is configured to 
monitor (monitored, paragraph 115); the division of the user traffic (classifying or categorizing, paragraph 130);in the user traffic flow (service usage, paragraph 130);by monitoring (monitored, paragraph 115)a division of the IP packets (packet flows, paragraph 135) ;comprising the user traffic flow between the two or more different radio accesses (various monitored activities, paragraph 130). 

It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen and Griot to monitor a IP traffic comprising a user traffic flow between two or more different radio access as taught by Raleigh bacuase it would allow tracking IP network usage information across multiple layers of the OSI network model.

In reference to claim 41, 
Wen and Griot do not teach explicitly about claim 41.
Raleigh teaches wherein the wireless communication network uses an instance of a defined radio protocol stack for exchanging the user traffic with the user device, and wherein the processing circuitry is configured to monitor the division of the user traffic in the user traffic flow, based on one of: 
monitoring (monitoring activities, paragraph 130) the division at a flow( classifying or categorizing, paragraph 130); processing point above (DAS activity map, paragraph 130); the radio protocol  stack ( device communication stacks, paragraph 141), for cases where the two or more different radio accesses do not share at least a portion of the same instance of the radio protocol stack (measurement points IV and III with fire wall stacks, paragraph 141, fig. 13, element “Modem driver”); and 
monitoring  the division at a flow processing point within the radio protocol stack (monitored, paragraph 115), for cases where the two or more different radio accesses share(provides, paragraph 141); at least a portion of the same instance of the radio protocol stack (MAC/PHY layer, paragraph 141, fig. 13, element “Modem driver”). 

It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen and Griot to monitor a IP traffic comprising a traffic flow  two or more different radio accesses do not share at least a portion of the same instance of the radio protocol stack and a division at a flow processing point within the radio protocol stack for cases where the two or more different radio accesses share at least a portion of the same instance of the radio protocol stack as taught by Raleigh bacuase it would allow tracking IP network usage information across multiple layers of the OSI network model.

In reference to claim 42, 
Wen and Griot do not teach explicitly about claim 42.
Raleigh teaches wherein the wireless communication network comprises a cellular communication network (wireless network, paragraph 99, fig. 3, the entire figure), and 
 first one of the two or more different radio accesses (various monitored activities, paragraph 130); is a first carrier provided by a radio base station of the cellular communication network (base station controller, paragraph 100), and a second one of the two or more different radio accesses is a second carrier provided by a Wireless Local Access Network (WLAN) access point (WLAN, paragraph 127). 

It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen and Griot to use cellular base station and WLAN for as two or more different radio access network as taught by Raleigh bacuase it would allow tracking IP network usage information across multiple layers of the OSI network model.

In reference to claims 43 and 44, 
Wen and Griot do not teach explicitly about claim 43 and 44.
Raleigh teaches wherein the processing circuitry(service processor, paragraph 109);is configured to monitor (monitored, paragraph 115); the division of the user traffic ( classifying or categorizing, paragraph 130);in the user traffic flow (e.g. service usage, paragraph 130)by monitoring absolute amounts (a history, paragraph 117) of the user traffic conveyed via each of the two or more different radio accesses  (various monitored activities, paragraph 130), such that the usage data (service usage history of devices, paragraph 120)transmitted (collecting from service monitor agent is read as transmitting by service monitor agent, paragraph 117);to the further node(service controller, paragraph 117);indicates the absolute amounts of the user traffic (service usage history of devices, paragraph 120)conveyed via each of the two or more different radio accesses (various monitored activities, paragraph 130). 

It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen and Griot to monitor absolute amount of user traffic and sending it to a further node as taught by Raleigh bacuase it would allow tracking IP network usage information across multiple layers of the OSI network model.

In reference to claim 45, 
Wen and Griot do not teach explicitly about claim 45.
Raleigh teaches wherein the processing circuitry is further configured to monitor ( monitored, paragraph 115);one or more Quality-of-Service (QoS) parameters (QoS level, paragraph 163); for each of the two or more different radio accesses (various monitored activities, paragraph 130);and include an indication of the monitored QoS parameters (ambient service credit, paragraph 163, or data derived therefrom, in the usage data); transmitted (communicated, paragraph 163) to the further node (proxy server, paragraph 163), for further differentiation of charging (generate service charging bucket, paragraph 164);with respect to the aggregated radio access ( service usage, paragraph 164). 

It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen and Griot to use an indication for monitoring QoS and further transmitting it to a node for charging as taught by Raleigh bacuase it would allow tracking IP network usage information across multiple layers of the OSI network model.

Claims 48-49 are rejected under 35 U.S.C 102 (a) (1) as being unpatentable over by Sun et al.(hereinafter, “Sun”; 20150304196) in view of Schweitzer et al. (hereinafter, “Schweitzer”; 20020013841) and in further view of Raleigh et al. (hereinafter, “Raleigh”; 20120096513).

In reference to claim 48, 
Sun and Schweitzer do not teach explicitly about claim 48.
Raleigh teaches wherein the usage data indicates (accounting, paragraph 154) the division of the user traffic between the two or more different radio accesses (flow data records (e.g. FDRs), paragraph 154), and wherein the processing circuitry (service processor, paragraph 144) is configured to generate the CDR by calculating(accounting, paragraph 154) an absolute amount of usage for each of the two or more different radio accesses based on the indicated division and an aggregate amount of the user traffic conveyed via the aggregated radio access (flow data record (e.g. FDRs), paragraph 154). 

It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to use usage data indicates the division of the user traffic between the two or more different radio accesses, and wherein the processing circuitry is configured to generate the CDR by calculating an absolute amount of usage for each of the two or more different radio accesses based on the indicated division and an aggregate amount of the user traffic conveyed via the aggregated radio access. as taught by Raleigh bacuase it would allow tracking IP network usage information across multiple layers of the OSI network model.

In reference to claim 49, 
Sun and Schweitzer do not teach explicitly about claim 49.
Raleigh teaches wherein the usage data further includes Quality-of-Service (QoS) information (QoS level, paragraph 166); for the two or more different radio accesses (flow data records (e.g. FDRs), paragraph 154), and wherein the processing circuitry (service processor, paragraph 144 );is configured to generate the CDR further to reflect the QoS information (service charging bucket accounting, paragraph 163), for further differentiation of charging with respect to the aggregated radio access (generate the service charging bucket or micro –CDR, paragraph 164). 

It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to use usage data indicates the division of the user traffic between the two or more different radio accesses, and wherein the processing circuitry is configured to generate the CDR by calculating an absolute amount of usage for each of the two or more different radio accesses based on the indicated division and an aggregate amount of the user traffic conveyed via the aggregated radio access as taught by Raleigh bacuase it would allow tracking IP network usage information across multiple layers of the OSI network model.

Claims 34 and 38 are rejected under 35 U.S.C 103 (a) as being unpatentable over Wen et al. (hereinafter, “Wen”; 20170104633) in view of Griot et al. (hereinafter, “Griot”; 20150133081) in view of Alpert et al. (hereinafter, “Alpert”; 20090180451).

In reference to claims 34 and 38, 
Sun and Schweitzer do not teach explicitly about the method of claims 34 and 38.
Alpert teaches wherein the two or more different carriers comprise at least one of:a first carrier (plurality of communication networks, paragraph 70 ); associated with a first Radio Access Technology (RAT) multiple RATs, paragraph 50); and a second carrier  (plurality of communication network, paragraph 70);associated with a second RAT different than the first RAT (multiple Rats means using different RATs, paragraph 50); 
a first carrier operated in a licensed (licensed, paragraph 118);radio spectrum (data bandwidth, paragraph 118);associated with the wireless communication network(first RAT technology, paragraph 120); and a second carrier (second RAT, paragraph 121); operated in an unlicensed spectrum (unlicensed, paragraph 118); and
 a first carrier owned or controlled by a first network operator (controller, paragraph 120); and a second carrier owned or controlled by a second network operator different than the first network operator (coordination controller, paragraph 123). 

It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen and Griot to include two carriers controlled by two networks using two licensed and unlicensed bandwidths as taught by Alpert because it would allow providing a mechanism for detecting, coordinating and synchronizing the transmission and reception allocations of availability and unavailability periods of multiple collocated radio access communication systems. 

Claim 51 is rejected under 35 U.S.C 103 (a) as being unpatentable over Sun et al.(hereinafter, “Sun”; 20150304196) in view of Schweitzer et al. (hereinafter, “Schweitzer”; 20020013841) in view of Raleigh et al. (hereinafter, “Raleigh”; 20120096513) and  in  further view of ZHOU et al. (hereinafter, “ZHOU”; 20120109800).

In response to claim 51, 
Sun and Schweitzer don’t teach explicitly about claim 51.
Raleigh teaches wherein the user traffic flow is a first user traffic flow, and wherein, with respect to a second user traffic flow, the processing circuitry is configured to: accumulate (collect/receives, paragraph 120); usage data (service usage history of devices, paragraph 120); for the second user traffic flow while the second user traffic flow is active (groups of devices is read as different groups or second groups, paragraph 120);
generate a CDR for the second user traffic flow based on the accumulated usage data (generating micro-CDR, paragraph 130); and send the CDR (forwarding the FDR, paragraph 154));to the charging system node (e.g. service controller, paragraph 154).

It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to accumulate usage data for the second user traffic flow while the second user traffic flow is active; generate a CDR for the second user traffic flow based on the accumulated usage data; and send the CDR to the charging system node.as taught by Raleigh bacuase it would allow tracking IP network usage information across multiple layers of the OSI network model.

Sun, Schweitzer and Raleigh does not teach explicitly about determining that a default charging shall be used for the second user traffic flow, which default charging does not differentiate with respect to any use of an aggregated radio access for the second user traffic flow.

ZHOU teaches determine (generating, paragraph 39) that a default charging( charging rules, paragraph 39); shall be used for the second user traffic flow (performing charging measurements, paragraph 39), which default charging does not differentiate with respect to any use (performing charging measurement according to the measurement method of charging method, paragraph 39);of an aggregated radio access (steps 301-319,is interpreted as aggregated radio access, fig.3, the entire figure);for the second user traffic flow (group charging is interpreted as using second user traffic, paragraph 35); 

It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun, Schweitzer and Raleigh to determine that a default charging shall be used for the second user traffic flow, which default charging does not differentiate with respect to any use of an aggregated radio access for the second user traffic flow as taught by ZHOU because it would allow an efficient charging procedure for a large volume of industry users or user groups. 

                                              Allowable Subject Matter
Claim 50 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252.  The examiner can normally be reached on 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABUSAYEED M HAQUE/Examiner, Art Unit 2466                                                                                                                                                                                                        

/DIANE L LO/Primary Examiner, Art Unit 2466